In an action to quiet title to real property, plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Cerrato, J.), entered January 30,1984, as denied their motion for a preliminary injunction. Order affirmed, insofar as appealed from, without costs or disbursements. Special Term was correct in holding that on the facts presently before it, plaintiffs had not demonstrated a likelihood of success on the merits (see Lowe vDi Filippo, 12 AD2d 788; Kent v Winn, 30 AD2d 703; Gottfried v State of New York, 23 Mise 2d 733, mod on other grounds 14 AD2d 612, affd 11 NY2d 1084). In the absence of such proof, Special Term properly refused to grant a preliminary injunction pursuant to CPLR 6301 (see Albini v Solork Assoc., 37 AD2d 835). Our affirmance of Special Term’s order, insofar as appealed from, however, is not intended to express any opinion with regard to the ultimate result which should be reached after trial. Mollen, P. J., Gibbons, Thompson and Rubin, JJ., concur.